13-4538
    Liu v. Lynch
                                                                                  BIA
                                                                             Wright, IJ
                                                                          A201 157 812
                    UNITED STATES COURT OF APPEALS
                        FOR THE SECOND CIRCUIT
                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 23rd day of July, two thousand fifteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             REENA RAGGI,
             CHRISTOPHER F. DRONEY,
                  Circuit Judges.
    _____________________________________

    YUE SHENG LIU,
             Petitioner,

                   v.                                      13-4538
                                                           NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,*
             Respondent.
    _____________________________________

    FOR PETITIONER:               Gary J. Yerman, New York, NY.

    FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
                                  General; Anthony C. Payne, Senior
    *
      Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
    Attorney General Loretta E. Lynch is automatically substituted
    for former Attorney General Eric H. Holder, Jr. as Respondent.
                          Litigation Counsel; Yedidya Cohen,
                          Attorney, Office of Immigration
                          Litigation, United States Department
                          of Justice, Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Yue Sheng Liu, a native and citizen of China, seeks

review of the November 6, 2013 decision of the BIA affirming

the November 15, 2012 decision of an Immigration Judge

(“IJ”), denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture

(“CAT”).     See In re Yue Sheng Liu, No. A201 157 812 (B.I.A.

Nov. 6, 2013), aff’g     A201 157 812 (Immig. Ct. N.Y.C. Nov.

15, 2012).    We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

    Under the circumstances of this case, we have

considered both the IJ’s and the BIA’s opinions “for the

sake of completeness.”     Wangchuck v. Dep't of Homeland Sec.,

448 F.3d 524, 528 (2d Cir. 2006).    The applicable standards

of review are well established.     See 8 U.S.C.

§ 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513

(2d Cir. 2009).    An applicant may establish eligibility for


                                2
asylum and withholding of removal based on past persecution

on account of a protected ground (race, religion,

nationality, membership in a particular social group, or

political opinion).     See 8 C.F.R. §§ 1208.13(b)(1),

1208.16(b)(1). “[P]ersecution is an extreme concept that

does not include every sort of treatment our society regards

as offensive.”     Mei Fun Wong v. Holder, 633 F.3d 64, 72 (2d

Cir. 2011) (internal quotation marks and citations omitted).

The harm must be sufficiently severe, rising above “mere

harassment.”     Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d

332, 341 (2d Cir. 2006).

    In this case, the agency reasonably concluded that Liu

did not meet his burden of establishing past persecution or

a well-founded fear of future persecution.     As to past

persecution, Liu alleged that Chinese authorities demolished

his family’s home during “reconstruction” of the

neighborhood, beat and subsequently detained him for one

night after he complained about and sought compensation for

the demolition, and raided a Christian house church meeting

he attended.     The agency reasonably determined that, even in

the aggregate, Liu’s account was insufficient to constitute

persecution, particularly given that he did not allege any


                                3
specific economic or physical harm as a result of these

incidents.    See Mei Fun Wong, 633 F.3d at 72; Matter of

T-Z-, 24 I. & N. Dec. 163, 170-73 (B.I.A. 2007) (explaining

that, for economic harm to constitute persecution, it must

be sufficiently “severe” to “constitute a threat to an

individual’s life or freedom”); Jian Qiu Liu v. Holder, 632

F.3d 820, 822 (2d Cir. 2011) (finding “no error” in BIA’s

conclusion that alien failed to establish persecution

because, “prior to his arrest and detention by local police,

he suffered only minor bruising from an altercation with

family planning officials, which required no formal medical

attention and had no lasting effect” (emphasis in

original)).   Moreover, the agency reasonably determined that

Liu presented no evidence that his political opinion or

religion was a central reason for his asserted harm.     See

8 C.F.R. §§ 1208.13(b)(1), 1208.16(b)(1); Yueqing Zhang v.

Gonzales, 426 F.3d 540, 545 (2d Cir. 2005).

    To establish a well-founded fear of future persecution,

an applicant must show that he subjectively fears

persecution and that this fear is objectively reasonable.

See Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir.

2004).   An applicant need not “provide evidence that there

is a reasonable possibility he or she would be singled out

                               4
individually for persecution if . . . [t]he applicant

establishes that there is a pattern or practice in his or

her country of nationality . . . of persecution of a group

of persons similarly situated to the applicant.”     8 C.F.R.

§ 1208.13(b)(2)(iii).

    Here, the agency did not err in concluding that Liu

failed to demonstrate a well-founded fear of future

persecution.   As the IJ found, Liu did not show that police

in China are looking for him, see Hongsheng Leng v. Mukasey,

528 F.3d 135, 143 (2d Cir. 2008), and he acknowledged that

his aunt continues to practice Christianity unharmed in

China, see Melgar de Torres v. Reno, 191 F.3d 307, 313 (2d

Cir. 1999).    Moreover, the IJ acknowledged that the Chinese

government targets Christians who publicly proselytize, but

reasonably found that Liu’s testimony indicated that he was

not likely publicly to proselytize in China.    Furthermore,

the agency noted that the U.S. Department of State

International Religious Freedom Report for 2011, as well as

other record country conditions evidence, indicates that at

least 50 to 70 million individuals practice Christianity in

unregistered churches in China and that authorities in some

areas of China, including Liu’s, do not interfere with such

individuals’ religious practices.    This evidence did not
                               5
compel a finding that Liu’s fear of being singled out for

persecution is objectively reasonable, or that there is a

pattern or practice of persecution against similarly

situated practitioners.    See Santoso v. Holder, 580 F.3d

110, 112 & n.1 (2d Cir. 2009) (denying petition where agency

considered background materials and rejected

pattern-or-practice claim); Jian Hui Shao v. Mukasey, 546

F.3d 138, 171 (2d Cir. 2008) (stating that agency is not

compelled to resolve record conflicts in applicant’s favor

so long as substantial evidence raises doubt that

authorities will single out applicant for persecution and

agency does not overlook contrary evidence).

    Accordingly, the agency did not err in denying asylum,

withholding of removal, and CAT relief,    because it

reasonably found that Liu failed to demonstrate past

persecution or torture, or a well-founded fear of future

persecution.    See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d

Cir. 2006).    For the foregoing reasons, the petition for

review is DENIED.    As we have completed our review, Liu’s

pending motion for a stay of removal in this petition is

DISMISSED as moot.

                             FOR THE COURT:
                             Catherine O’Hagan Wolfe,
                             Clerk of Court




                               6